DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 4-7, and 9-11 have been amended.  Claims 1-11 are pending in the instant application.

Priority
This application is a U.S. national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2019/001132 filed January 16, 2019, which claims priority benefit to Japan Application No. 2018-025308 filed on February 15, 2018.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 09/18/2020 and 06/25/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-6) in the reply filed by Applicant’s representative Harris A. Pitlick on 05/06/2022 is acknowledged. 

Status of the Claims
	Claims 7-11 are withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) in response to Applicant’s election of Group I.
Claims 1-6 are under examination on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2005/0153836 (“the `836 publication”) to Matsuo et al. 

Applicant’s claim 1 is drawn to an exhaust gas purification catalyst comprising particles of a catalyst metal supported on secondary particles of an inorganic oxide, wherein when scanning transmission electron microscope-energy dispersive X-ray line analysis is performed from a surface of the secondary particles toward a center thereof, a support density of the catalyst metal on a surface side of the secondary particles is greater than the support density of the catalyst metal in a center part of the secondary particles.  The phrase “wherein when scanning transmission electron microscope-energy dispersive X-ray line analysis is performed from a surface of the secondary particles toward a center thereof, a support density of the catalyst metal on a surface side of the secondary particles is greater than the support density of the catalyst metal in a center part of the secondary particles” is considered to be a physical property the claimed exhaust gas purification catalyst, but not a further limitation, because a product is not separable from its property.  

Production Examples 1-3 of the `836 publication discloses a purification catalyst for exhaust gas of Sr2PdO3 or Ba2PdO3 on the support comprising alumina, see [0058-0061].   In addition, production Example 5 discloses purification catalyst for exhaust gas having the component Sr2PdO3/LaAlO3, wherein Sr2PdO3 impregnated and supported on LaAlO3, see [0072]. Therefore, the `836 publication anticipates claim 1, wherein the catalyst meal is palladium (Pd), and the secondary particles are the support comprising alumina.       
In terms of claim 4, the catalyst metal is a platinum-group metal of palladium (Pd). 
In terms of claim 5, the inorganic oxide is an oxide comprising alumina (Al).


Claims 1, and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE2652921B1 (“the `921 publication”). 

The `921 publication discloses an exhaust gas purification Catalyst C comprising particles of a catalyst metal supported on secondary particles of an inorganic oxide wherein the catalyst comprise platinum as a catalyst metal, and alumina spheres as an inorganic oxide, and prepared by immersing a volume portion of 0.32 cm3 alumina spheres in a substantially equal volume portion of an aged solution of chloroplatinic acid and thiomalic acid (DL-MSA) at 90 °C for 10 minutes, followed by mixing with the support inorganic oxide of gamma alumina or alumina with the specific procedure described in Example 3. The similar processes are used for preparing the Catalysts A and B in EXAMPLEs 1 and 2, respectively, see [0007-0009].   The process for preparing Catalyst C in EXAMPLE 3 is substantially similar with the process of the Preparation Example 1 of instant Application.  Since a product is not separable from its property, the physical properties (or limitations) in Applicant’s claims 1-3 are considered to be inherited properties of the exhaust gas purification Catalysts of the `921 publication.  
In terms of Applicant’s claim 6, the `921 publication discloses the prepared catalysts were evaluated for the conversion of an exhaust gas of carbon monoxide and hydrocarbons wherein 20 cc of catalyst was used as a fixed layer (over support) or substrate in a reactor or converter with an external heater [0010-0011].  Therefore, the `921 publication anticipates claims 1-6.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,179,701 (“the `701 patent”) in view of the `921 publication.

Applicant’s claims 1-6 are drawn to an exhaust gas purification catalyst comprising particles of a catalyst metal supported on secondary particles of an inorganic oxide, and an exhaust gas purification catalyst device, comprising a substrate and a catalyst coating layer on the substrate, wherein the catalyst coating layer comprises the exhaust gas purification catalyst according to claim 1.  The transition phrase “comprising” of Applicant’s claim 1 is an open-ended transition phrase, and allows including addition component (i.e. catalyst metal supported particles). 
  
Claims 1-11 of the `701 patent are drawn to an exhaust gas purifying catalyst having a first carrier particle, a second carrier particle, and a precious metal catalyst particle supported on the first carrier particle and the second carrier particle; wherein, the first carrier particle contains ceria, zirconia and a rare earth oxide other than ceria, the second carrier particle contains a rare earth oxide other than ceria and optionally contains ceria and zirconia, the total content of ceria and zirconia of the first carrier particle is higher than the total content of ceria and zirconia of the second carrier particle, the content of the rare earth oxide of the second carrier particle is higher than the content of the rare earth oxide of the first carrier particle, the content of ceria of the first carrier particle is 45% by weight or less, and the precious metal catalyst particle comprises a rhodium particle, and an exhaust gas purification device provided with a catalyst layer containing the exhaust gas purifying catalyst according to claim 1.

Although the conflicting claims of instant Applicant and the `701 patent are not identical, they are not patentably distinct from each other because the claims of both exhaust gas purifying catalysts comprise particles of a catalyst metal supported on secondary particles of an inorganic oxide, and an exhaust gas purification catalyst device comprising the catalyst coating layer comprises the exhaust gas purification catalyst according to claim 1.   The difference is further taught by the `921 publication, which teaches an exhaust gas purification Catalyst C comprising particles of a catalyst metal supported on secondary particles of an inorganic oxide wherein the catalyst comprise platinum as a catalyst metal, and alumina spheres as an inorganic oxide, and prepared by immersing a volume portion of 0.32 cm3 of alumina spheres in a substantially equal volume portion of an aged solution of chloroplatinic acid and thiomalic acid (DL-MSA) at 90 °C for 10 minutes, followed by mixing with the support inorganic oxide of gamma alumina or alumina with the specific procedure described in Example 3. The similar processes are used for preparing the Catalysts A and B in EXAMPLEs 1 and 2, respectively, see [0007-0009].   The process for preparing Catalyst C in EXAMPLE 3 is substantially similar with the process of the Preparation Example 1 of instant Application.  Since a product is not separable from its property, the physical properties (or limitations) in Applicant’s claims 1-3 are considered to be inherited properties of the exhaust gas purification Catalysts of the `921 publication.  
In terms of Applicant’s claim 6, the difference is taught by the `921 publication, which discloses the prepared catalysts were evaluated for the conversion of an exhaust gas of carbon monoxide and hydrocarbons wherein 20 cc of catalyst was used as a fixed layer (over support) or substrate in a reactor or converter with an external heater [0010-0011].



Conclusions
Claims 1-6 are rejected.
Claims 7-11 are withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731